DETAILED ACTION
This is final office action on the merits in response to the application filed on 10/06/2021. 
Claim 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Arguments
Rejection under 35 USC § 112:
Previous 112 rejection has been withdrawn based on amendment.
Rejection under 35 USC § 101:
Applicant’s arguments, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 
Rejection under 35 USC § 103:
The applicant asserts that “the plurality of anonymized records in the first record pattern including only data points that do not include a customer identifier or a merchant identifier associated with the plurality of anonymized records in the first record pattern, wherein the data points in the plurality of anonymized records include only amount values or dates or both” is not nonfunctional descriptive material on page 14-15 of remark filed on 10/06/2021. The examiner respectfully disagrees. The limitation above is only describing the plurality of records, whether it is anonymized or what information is included does not affect the function or steps of the recited steps. Further, the applicant recited MEPE 2111.05 III, however, as per MEPE 2111.05 III the attribute data are given patentable weight only if “a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system”, the records in present claims does not perform the function of facilitating retrieval, addition, and removal of information. Therefore, the limitation is not given patentable weight and does not distinguish the claim from prior arts.
The applicant further asserts that Tavares does not teach the data “included only amount value or dates or both”. The examiner respectfully disagrees. As stated above, it is not given patentable weight. In addition, Tavares discloses one embodiment that the record includes “attributes such as the date and/or time of the transaction, the transaction amount, an authorization code for the transaction, and a message (e.g., a pseudo-promotional code) transmitted to the transaction handler (103) in an authorization request for the transaction, etc [0205]”. Tavares further discloses various attributes used to identify records in at least [0202] [0203], [0207], it would have been a design choice to include any one or more attributes from the definite list by Tavares in the records.
Regarding claim 8, the applicant asserts that Nguyen does not disclose the claim because Nguyen is not using a “synchronized entity” identifier. The examiner respectfully disagrees. Tavares in view of Erenrich and Vyas and Gardiner discloses a system to use synchronized identifier for interactions between systems. Nguyen discloses a software distribution system distributing software (i.e. interactions between systems) based on ID information. The motivation would be to extend the ability of the system of Tavares in view of Erenrich and Vyas and Gardiner on a software distribution system as disclosed by Nguyen. Nguyen dose not require to use a specific “synchronized entity” identifier.
Regarding claim 9, the applicant asserts that Guan does not disclose the claim because Guan is not using a “synchronized entity” identifier. The examiner respectfully disagrees. Tavares in view of Erenrich and Vyas and Gardiner discloses a system to use synchronized identifier for interactions between systems. Guan discloses a system to use id information to share contact information (i.e. interactions between systems). The motivation would be to extend the ability of the system of Tavares in view of Erenrich and Vyas and Gardiner to share contact information based on id information as disclosed by Guan. Guan dose not require to use a specific “synchronized entity” identifier.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10 and 19 recites “anonymized records …do not included a customer identifier or a merchant identifier” and “fuzzy match”. However, the specification only describe fuzzy match in Paragrah [0002], [0015] and [0037], based on the disclosure, the fuzzy match is performed on merchant identifier, which the claim is contradict with itself as the record do not included a customer identifier or a merchant identifier, yet performs function on merchant identifier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 6-7, 10, 12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavares (US 20140337205 A1; hereinafter, "Tavares"), and further in view of and Erenrich et al. (US 20160171075 A1; hereinafter, "Erenrich") and Vyas (US 20170293911 A1; hereinafter, "Vyas") and Gardiner et al. (US 20160203478 A1; hereinafter, "Gardiner") and Banerjee et al. (US 20180196694 A1; hereinafter, " Banerjee").
With respect to claim 1, 10 and 19:
Tavares teaches a system for identifying an entity based on a record pattern comprising:
at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to. (See at least Fig. 4)
receive, by the computing device associated with the processing network from the facilitator computing device, a first record pattern including a plurality of anonymized records […]. (The merchant aggregator (221) is configured to provide its transaction record (233) with the merchant identifier (235) to the portal (143). See at least Paragraph [0235])
the plurality of anonymized records in the first record pattern including only data points that do not include a customer identifier or a merchant identifier associated with the plurality of anonymized records in the first record pattern, wherein the data points in the plurality of anonymized records include only amount values or dates or both. (The information about the transaction is provided to the portal (143) to allow the portal 
select, from the at least one memory, a second record pattern associated with a second entity identifier of a known entity, the second record pattern including a plurality of records associated with the known entity, wherein the plurality of records in the second record pattern includes the second entity identifier of the known entity along with amount values or dates or both. (For example, during the enrollment period, the portal (143) is configured to retrieve transactions records (237) for the predetermined account number (302) from the data warehouse (149). See at least Paragraph [0235])
synchronize the first entity identifier of the unidentified entity in the plurality of anonymized records in the first record pattern and the second entity identifier of the known entity in the plurality of records in the second record pattern between the computing device associated with the processing network and the facilitator computing device at least by storing a relationship between the first entity identifier of the unidentified entity and the second entity identifier of the known entity in a record data structure in the at least one memory associated with the computing device associated with the processing network. (In one embodiment, the portal (143) is configured to link 
use the synchronized entity identifiers, from the record data structure, during a future interaction between the facilitator computing device and the computing device associated with the processing network. (For example, when the merchant enrolls in a program with a merchant aggregator (221) illustrated in FIG. 11, the merchant identifier (411) can be assigned to identify the merchant in both the merchant aggregator (221) and the data warehouse (149). In one embodiment, the portal (143) of the transaction handler (103) is configured to match the identities of the merchants as known to the remote computing device, such as the merchant aggregator, with the identities of the merchants as known to the transaction handler (103), to facilitate the monitoring of transactions of the merchants and to generate the real-time information about the transactions between the respective merchants and enrolled customers (e.g., user (101)). See at least Paragraph [0050] [0200]-[0201])

Tavares does not teach provide, by a computing device associated with a processing network to a facilitator computing device, a count of records to be sent by the facilitator computing device to the computing device associated with the processing network; quantity of the records matching the count. however, 
Erenrich teaches provide, by a computing device associated with a processing network to a facilitator computing device, a count of records to be sent by the facilitator computing device to the computing device associated with the processing network; quantity of the records matching the count. (In some embodiments, a trainer 550 can take a sample of the pairs from feature evaluator 540. The sample can be chosen by an algorithm, a user, randomly, or any 

Tavares in view of Erenrich does not teach the following limitations, however, 
Gardiner teaches: 
the count of records providing a confidence level for matching record patterns; fuzzy match the first record pattern with the second record pattern, the fuzzy matching including matching the data points of the plurality of anonymized records in the first record pattern with data points of the plurality of records in the second record pattern; based on a quantity of the data points of the plurality of anonymized records in the first record pattern matching the data points of the plurality of records in the second record pattern, associate the second entity identifier of the known entity to the unidentified entity to indicate that the unidentified entity and the known entity are the same, the quantity indicating the confidence level for the matching. (In some embodiments, a reconciliation of a first record and a second record can include comparing a first set of 
Gardiner discloses a system for matching two sets of transaction records. It would have been obvious to one of ordinary still in the art to include in the system of Tavares in view of Enrich the technique as taught by Gardiner to increase matching accuracy by determining a matching record based on a number of matching data points.

Tavares in view of Erenrich and Gardiner does not teach within a request for a first entity identifier of an unidentified entity; send, to the facilitator computing device by the computing device associated with the processing network, a response to the request, the response including the second entity identifier of the known entity. However, 
Vyas teaches within a request for a first entity identifier of an unidentified entity; send, to the facilitator computing device by the computing device associated with the processing network, a response to the request, the response including the second entity identifier of the known entity. (For example, the payment services provider may identify a merchant corresponding to the detected location of the mobile device. In one embodiment, the user may be presented with a list of potential merchants corresponding to the detected location of the mobile device. See at least Paragraph [0022]). Vyas disclosed a technique of sending location information corresponding to a merchant and receiving response with corresponding merchant information, by sending location information and receiving corresponding merchant information back, 

Tavares in view of Erenrich and Gardiner and Vyas does not teach Fuzzy match. However, 
Banerjee teaches fuzzy match. (As described below in more detail, such techniques for analyzing and processing transaction requests may include comparing a new transaction request to the existing graph data structures using graph algorithms and graph analysis tools, pattern analysis tools, fuzzy logic, and the like. See at least Paragraph [0110]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Tavares in view of Erenrich and Gardiner and Vyas to include fuzzy matching of transaction records as taught by Banerjee to improve accuracy and efficiency.
Claim 10, a method with the same scope as claim 1, is rejected.
Claim 19, computer storage media with the same scope as claim 1, is rejected.
Note: In addition with respect to “the plurality of anonymized records in the first record pattern including only data points that do not include a customer identifier or a merchant identifier associated with the plurality of anonymized records in the first record pattern, wherein the data points in the plurality of anonymized records include only amount values or dates or both” this is nonfunctional descriptive material as it only describes the data, while the data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
With respect to claim 3, 12 and 20:
Tavares further teaches 
wherein fuzzy matching the first record pattern and the second record pattern includes fuzzy matching amount values or dates or both of the records of the first record pattern with amount values or dates or both of the records of the second record pattern. (The portal (143) is configured to match the transaction records (233 and 237) based on the account number (302), the transaction date (303), and/or the transaction amount (304). When a match is detected, the merchant ID (305) (and the identifier of the transaction terminal (105)) from the transaction record (237) generated by the transaction handler (103) is linked to the merchant identifier (235) associated with the transaction record (233) stored by the merchant aggregator (221). See at least Paragraph [0235]). 
Claim 12, a method with the same scope as claim 3, is rejected.
Claim 20, computer storage media with the same scope as claim 3, is rejected.
With respect to claim 6 and 15:
wherein selecting a second record pattern associated with an entity identifier of a known entity includes selecting a known entity based on a data point of a record of the known entity matching a data point of a record of the first record pattern, the first record pattern including a single entity in the plurality of records associated with the entity identifier of the unidentified entity. (The process 800 proceeds to operation 820, in which a processing module in the authentication device receives a first record of one or more previous transactions involving the portable transaction device from a first data storage device configured to store data items related to transactions involving the portable transaction device. The process 800 proceeds to operation 830, in which a processing module in the authentication device receives a second record of one or more previous transactions involving the portable transaction device from a second data storage device configured to store data items related to transactions involving the portable transaction device. See at least Paragraph [0072]-[0073])
Claim 15, a method with the same scope as claim 6, is rejected.
With respect to claim 7 and 16:
Tavares further teaches wherein the data point of the record of the known entity that matches the data point of the record of the first record pattern is a date of the record of the known entity. (For example, during the enrollment period, the portal (143) is configured to retrieve transactions records (237) for the predetermined account number (302) from the data warehouse (149). See at least Paragraph [0240]). It is merely design choice to choose among account number, transaction data and transaction amount.
Claim 16, a method with the same scope as claim 7, is rejected.
With respect to claim 17:
wherein the first record pattern includes a single entity, from the amount values or dates or both in the plurality of anonymized records associated with the first entity identifier of the unidentified entity. (Using the system of FIG. 12, the merchant (227) can selectively enroll certain transaction terminals (105) operated under certain names and/or at certain locations. Thus, the merchant (227) may enroll a portion of the transaction terminals (105) under the control of the merchant (227) but not another portion of the transaction terminals (105) under the control of the merchant (227). Different transaction terminals e.g., 105) of a merchant may have different merchant ID (305) and/or transaction terminal IDs. Through transactions initiated using the different transaction terminals of the merchant, the merchant identifier (235) representing an enrolled merchant is linked to the different merchant ID (305) and/or transaction terminal IDs as used in authorization request for the transactions made using respective transaction terminals of the corresponding enrolled merchant. See at least Paragraph [0236]). 
Claim 2, 4-5, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al. (US 20180025442 A1; hereinafter, "Tavares"), and further in view of Erenrich et al. (US 20160171075 A1; hereinafter, "Erenrich") and Vyas (US 20040220854 A1; hereinafter, "Vyas") and Gardiner et al. (US 20160203478 A1; hereinafter, "Gardiner") and Banerjeeet al. (US 20180196694 A1; hereinafter, " Banerjee") and further in view of Cosic (US 9367806 B1; hereinafter, "Cosic") .
With respect to claim 2 and 11:
Tavares in view of Erenrich and Vyas and Gardiner and Banerjee does not teach wherein fuzzy matching the first record pattern and the second record pattern includes record patterns associated with more than one known entity in the second record pattern matching the first record pattern, and requesting additional records of the first record pattern to narrow matching known entities down to one known entity. However, 
Cosic teaches wherein fuzzy matching the first record pattern and the second record pattern includes record patterns associated with more than one known entity in the second record pattern matching the first record pattern, and requesting additional records of the first record pattern to narrow matching known entities down to one known entity. 
Claim 11, a method with the same scope as claim 2, is rejected. (In one embodiment, during the comparison of the one or more components of the new instruction set portion and the one or more components of the first instruction set portion a perfect match may be found. In other embodiments, AI DBMS may find a plurality of perfect matches with a plurality of instruction set portions stored in a knowledgebase. If the number of matches exceeds a threshold for maximum number of substantial similarity results, strictness level for determining a substantial similarity match may be modified to include an additional one or more components of the new instruction set portion in order to narrow down or reduce the number of the perfect matching results. See at least Col. 68 Line 24-35). Cosic teaches narrow down the result, Cosic does not explicitly disclose to narrow down to only one match. It would be merely design choice to narrow the number of matches. Cosic discloses a system for match information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Tavares in view of Enerich and Vyas and Gardiner and Banerjee with the technique of found match based on one or more matched components as disclosed by Cosic to improve the accuracy.
With respect to claim 4 and 13:
Cosic further teaches wherein fuzzy matching the first record pattern and the second record pattern is based on a defined match threshold, the match threshold requiring that a number of records between the first and second record patterns match or a percentage of records between the first and second record patterns match. (At step 3425, a determination is made that there is a substantial similarity between the new instruction set portion and instruction set portions in the knowledgebase Such as the first instruction set portion. In one embodiment, during the comparison of the one or more components of the new instruction set portion and the one or more components of the first instruction set portion a perfect match may be found. See at least Col. 68 Line 21-27). 
Claim 13, a method with the same scope as claim 4, is rejected.
With respect to claim 5 and 14:
Cosic further teaches wherein the match threshold is lowered when a match is not found for the first record pattern and the fuzzy matching is retried based on the lowered match threshold. (In some embodiments, if no perfect match is found, or if a number of matches is lower than a threshold for minimum amount of Substantially matching results, then strictness level may be reduced to allow for finding a match that is imperfect. See at least Col. 68 Line 35-39). 
Claim 14, a method with the same scope as claim 5, is rejected.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al. (US 20180025442 A1; hereinafter, "Tavares"), and further in view of Erenrich et al. (US 20160171075 A1; hereinafter, "Erenrich") and Vyas (US 20040220854 A1; hereinafter, "Vyas") and Gardiner et al. (US 20160203478 A1; hereinafter, "Gardiner"), and Banerjeeet al. (US 20180196694 A1; hereinafter, " Banerjee") and Nguyen et al. (US 20020116615 A1; hereinafter, " Nguyen").
With respect to claim 8:
Tavares in view of Erenrich and Vyas and Gardiner and Banerjee does not teach ignoring, for selecting the second record pattern, known entities that are associated with a quantity of records for which the matching is known to produce false-positive matches. However, Oshry teaches ignoring, for selecting the second record pattern, known entities that are associated with a quantity of records for which the matching is known to produce false-positive matches. (The gaming software content provider 51 may send gaming software transaction information received in a request for a transfer of gaming software received from a gaming device, such as the gaming software distributor 53, to the gaming software authorization agent 50. The software authorization agent 50 may use the gaming software transaction information to approve or reject the transfer of the gaming software. In 916 and 918, the distributor 53 may generate a software download request message and send it to the agent. The download request message may include combinations of gaming software transaction information selected from but not limited to: a) operator identification information for the gaming device to receive the gaming software, b) machine identification information for the gaming device to receive the gaming software (e.g., an identification number for a gaming machine or a game server), c) operator identification information for the gaming device that is to send the gaming software. See at least Paragraph [0129][0144]). Nguyen discloses a system distributing software based on ID information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Tavares in .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al. (US 20180025442 A1; hereinafter, "Tavares"), and further in view of Erenrich et al. (US 20160171075 A1; hereinafter, "Erenrich") and Vyas (US 20040220854 A1; hereinafter, "Vyas") and Gardiner et al. (US 20160203478 A1; hereinafter, "Gardiner") and Banerjeeet al. (US 20180196694 A1; hereinafter, " Banerjee") and Guan  (US 20010027472 A1; hereinafter, "Guan").
With respect to claim 9:
Tavares further teaches wherein the computing device associated with the processing network is a computing device associated with an issuer and the facilitator computing device is a computing device associated with a payment processing network, wherein the computer program code causes the at least one processor associated with the computing device associated with the issuer to. (See Fig.4 103, 145). 
Tavares in view of Erenrich and Vyas and Gardiner and Banerjee does not teach identify a contact of a customer associated with […] identifiers; and provide the identified contact to the computing device […]. However, Guan teaches ignoring, for selecting the second record pattern, known entities that are associated with a quantity of records for which the matching is known to produce false-positive matches. (InfoID system enables a user to dynamically share his/her information (such as address, electronic business card, documents, records, schedules, etc.) with others by using his/her unique information ID. A user can create or update his/her information (data), use this information multiple times without reentry of the data, and share .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tavares et al. (US 20180025442 A1; hereinafter, "Tavares"), and further in view of Erenrich et al. (US 20160171075 A1; hereinafter, "Erenrich") and Vyas (US 20040220854 A1; hereinafter, "Vyas") and Gardiner et al. (US 20160203478 A1; hereinafter, "Gardiner") and Banerjeeet al. (US 20180196694 A1; hereinafter, " Banerjee") and Kuo (US 20150178729 A1; hereinafter, "Kuo").
With respect to claim 18:
Tavares in view of Erenrich and Vyas and Gardiner and Banerjee does not teach wherein records of the first and second record patterns are hashed to key values and the key values are compared when fuzzy matching the first and second record patterns. However, 
Kuo teaches wherein records of the first and second record patterns are hashed to key values and the key values are compared when fuzzy matching the first and second record patterns. (In one embodiment, the transaction data can be a hash code generated by applying a hash function on some transaction-specific data, wherein the transaction-specific data may include data regarding time, place and shopping store information for this transaction and so on. The sender generates a hash of the message, encrypts it, and sends it with the message itself. The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tenner et al (US 20030225742 A1): correlating user information based on internal and external key IDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685